DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Application filed 01/07/2022.
The status of the Claims is as follows:
Claims 1-15 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 was filed after the mailing date of the Application on 01/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the bag splitting knife" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rearick et al. (US 20120090271; Rearick).

Regarding Claim 1 Rearick discloses a packaging apparatus (10) comprising: 
a programmable electronic controller (par 77); 
a pair of opposed belts (35) configured for gripping a portion of a longitudinal strip (31) of a web of flexible material (20) between the opposed belts (35), the longitudinal strip (31) forming interconnected bags (22) being joined together by the longitudinal strip, and each bag comprising 
(1) a continuous closure extending continuously between a downline closure end and an upline closure end and meeting the longitudinal strip at the upline closure end and the downline closure end, said closure ends being spaced apart longitudinally to define an opening of the bag extending between the closure ends  (Fig. 4a, 4b) and 
(2) upline and downline sides of the bag extending transversely across the web of flexible material from the respective upline and downline closure ends (Fig. 4a, 4b) (par 55, 57); 
a web conveyor (12) configured to at least substantially support a portion of the web (20) located between the gripped portion and the continuous closure in a generally horizontal orientation and to advance said portion of the web (20) downline as the opposed belts (35) advance the longitudinal strip (31) of the web downline; (par 61)
a bag loader (33”) configured to insert a generally horizontally oriented first food item into one of the bags between said opposed belts through said opening at a loading height and deposit the first food item inside said bag; (par 62) and 
a web conveyor lift mechanism (63) configured to lift and lower the web conveyor (12) underneath the location where the first item is deposited; (par 75)
the electronic controller being programmed to cause the web conveyor lift mechanism to lower the web conveyor after the first food item is deposited to lower the first food item, and to cause the bag loader to insert a generally horizontally oriented second food item into said bag at said loading height and deposit the second food item on top of said first food item in said bag, thereby stacking the first and second food items. (par 75, 77)

Regarding Claim 2 Rearick discloses the invention as described above. Rearick further discloses said opposed belts (35) being configured to advance the gripped web portion downline to guide top and bottom plies of the web around a spreader bracket (49) at a product infeed station (34), the spreader bracket (49) configured to expand to spread apart the plies of the longitudinal strip (31) by a vertical gap (42) to permit said first food item and said second food item to be inserted through said vertical gap. (par 75)

Regarding Claim 3 Rearick discloses the invention as described above. Rearick further discloses a gas flushing station (par 69) for replacing the gas in said bag, the gas flushing station downline of the product infeed station (34).

Regarding Claim 4 Rearick discloses the invention as described above. Rearick further discloses a gas flushing station (par 69) for replacing the gas in said bag, the gas flushing station downline of the location where the first item is deposited.(Fig. 1)

Regarding Claim 5 Rearick discloses the invention as described above. Rearick further discloses the bag loader (33”) is an indexing bag and infeed conveyor (33”), comprising an endless product supporting conveyor belt (158) that is driven by a drive roller (150) and driven along a fixed passive roller (156), the conveyor (33”) is further driven around first and second traveling rollers (152, 154) and that are both connected to a product infeed boom (148).

Regarding Claim 6 Rearick discloses the invention as described above. Rearick further discloses the product infeed boom (148) is configured to advance and retract with respect to the bag. (par 66)

Regarding Claim 7 Rearick discloses the invention as described above. Rearick further discloses the product infeed boom (148) is configured to advance and retract with respect to the bag two or more times to allow the first food item and the second food item or more food items to be deposited into the bag in a sequential fashion such that the first food item and the second food item or more food items are stacked on top of each other. (par 66)

Regarding Claim 8 Rearick discloses the invention as described above. Rearick further discloses the indexing bag and infeed conveyor is arranged with respect to the bag such that the first traveling roller and a portion of the endless product supporting conveyor extends within the bag when in the advanced position with respect to the bag. (par 66)

Regarding Claim 9 Rearick discloses the invention as described above. Rearick further discloses the conveyor belt (158) continuously moves as urged by rotation of the drive roller as the product infeed boom (148) advances and retracts with respect to the bag. (par 66)

Regarding Claim 10 Rearick discloses the invention as described above. Rearick further discloses the bag splitting knife (136) being operatively connected to a pneumatic cylinder, so that the bag splitting knife can be discharged from the lowered position to the cutting position by a pneumatic impulse delivered to the pneumatic cylinder. (par 55)

Regarding Claim 11 Rearick discloses the invention as described above. Rearick further discloses the bag splitting knife (136) comprising a linear array of generally V-shaped teeth, each tooth of the array comprising a tip and a cutting-edge tapering from the tip to a base wider than the tip, the cutting edges of the teeth meeting end-to-end at the bases of the teeth to form a continuous cutting edge of the bag splitting knife. (Fig. 3d; par 56)

Regarding Claim 10 Rearick discloses the invention as described above. Rearick further discloses a bag splitting knife stop member movable between a disengaged position and an engaged position obstructing movement of the bag splitting knife from a raised perforating position, in which an upper portion of each tooth penetrates the unsealed strip to form a perforation comprising a plurality of discontinuous cuts spaced apart along the unsealed strip, to the raised cutting position, the raised perforating position being disposed at an elevation between the lowered position and the raised cutting position, so that when the bag splitting knife stop member is in the engaged position, the bag splitting knife can be discharged from the lowered position to the perforating position by a pneumatic impulse delivered to the pneumatic cylinder and is restrained from passing the perforating position by the bag splitting knife stop member. (par 12, 55-59; Figs 3a-3d)

Regarding Claim 13 Rearick discloses a packaging apparatus comprising: 
a programmable electronic controller (par 77); 
a pair of opposed belts (35) configured for gripping a portion of a longitudinal strip (31) of a web of flexible material (20) between the opposed belts, the longitudinal strip (31) forming interconnected bags being joined together by the longitudinal strip (31), and each bag comprising 
(1) a continuous closure extending continuously between a downline closure end and an upline closure end and meeting the longitudinal strip at the upline closure end and the downline closure end, said closure ends being spaced apart longitudinally to define an opening of the bag extending between the closure ends (Figs. 4a, 4b) and 
(2) upline and downline sides of the bag extending transversely across the web of flexible material from the respective upline and downline closure ends (Figs. 4a, 4b)(par 55, 57); 
a web conveyor (12) configured to at least substantially support a portion of the web (20) located between the gripped portion and the continuous closure in a generally horizontal orientation and to advance said portion of the web downline as the opposed belts (35) advance the longitudinal strip of the web downline; (par 61)
a bag loader (33”) configured to insert a generally horizontally oriented first food item into one of the bags between said opposed belts through said opening at a loading height and deposit the first food item inside said bag; (par 62)
wherein the bag loader (33”) is an indexing bag and infeed conveyor (33”), comprising an endless product supporting conveyor belt (158) that is driven by a drive roller (150) and driven along a fixed passive roller (156), the conveyor (33”) is further driven around first and second traveling rollers (152, 154) and that are both connected to a product infeed boom (148), 
wherein the product infeed boom (148) is configured to advance and retract with respect to the bag two or more times to allow the first food item and a second or more food items to be deposited on top of each other, into the same bag, in a sequential fashion such that the food items are stacked; (par 66) and 
a closure sealing station (39) configured to seal said opening of the bag to form a sealed bag containing the inserted product load. (par 61, 72)

Regarding Claim 14 Rearick discloses the invention as described above. Rearick further discloses the indexing bag and infeed conveyor is arranged with respect to the bag such that the first traveling roller and a portion of the endless product supporting conveyor extends within the bag when in the advanced position with respect to the bag. (par 66)

Regarding Claim 15 Rearick discloses the invention as described above. Rearick further discloses the conveyor belt continuously moves as urged by rotation of the drive roller as the product infeed boom advances and retracts with respect to the bag. (par 66)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731